Mobgah, J.
The plaintiff seeks to annul a judgment which emancipated her from the disabilities of a minor. The proceedings which she *419attacks arc regular in form, and there is no evidence or allegation of fraud in the record or in her petition, and the parties whom she wishes to affect by obtaining a judgment of nullity were not parties to tho judgment which she seeks to annul.
It is therefore ordered, adjudged, and decreed that tho judgment of the parish court be avoided, annulled, and reversed, and that this suit be dismissed, plaintiff to pay costs in both courts.
Rehearing refused.